Citation Nr: 0516312	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  00-04 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for head injury 
residuals, to include a facial scar.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Whether new and material evidence to reopen a previously 
denied claim for service connection for a right knee 
condition has been received.

6.  Whether new and material evidence to reopen a previously 
denied claim for service connection for a left knee condition 
has been received.

7.  Whether new and material evidence to reopen a previously 
denied claim for service connection for a bilateral foot 
condition has been received.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Nurse Therapist


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from September 1985 to January 
1987.  The veteran also had service with the Army National 
Guard, to include period of active duty for training from 
February 1985 to May 1985.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the RO, beginning 
in September 1999, that denied the benefits sought on appeal.  
The veteran timely perfected an appeal of each issue noted on 
the title page.  The veteran and a nurse therapist offered 
testimony during a hearing before RO personnel; a transcript 
of that hearing is of record.  

The Board's decision on the claims for service connection for 
a back condition and for head injury residuals, to include a 
facial scar, as the petitions to reopen the claims for 
service connection for a right knee and for a left knee 
condition, and the claim for service connection for PTSD is 
set forth below.  The claims for service connection for 
fibromyalgia, as well as the petition to reopen the claim for 
service connection for a bilateral feet condition, are 
addressed in the remand following the order.  These matters 
are being remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claims for service connection for a 
back condition and for head injury residuals, to include a 
facial scar, and for PTSD, as well as the petitions to reopen 
the claims for service connection for a right knee and for a 
left knee condition, has been accomplished.

2.  There is no competent evidence that the veteran has, or 
ever has had, a back disability.  

3.  Other than the trauma to the veteran's nose (for which he 
has been granted service connection), there is no competent 
evidence that the veteran has, or ever has had a head injury 
or residuals thereof.  

4.  Although the veteran has been diagnosed with PTSD, he did 
not engage in combat with the enemy, has not alleged a 
verified or verifiable in-service stressor.  

5.  A July 1987 rating decision denied service connection for 
right and a left knee disorders on the basis that the service 
medical records (SMRs) did not document a diagnosis of a 
specific disorder of either knee.  Although the RO notified 
the veteran of the denials in a letter dated in July 1987 
(which was not returned by the U.S. Postal Service as 
undeliverable), the veteran did not initiate an appeal. 

5.  In an October 1991 rating decision, the RO determined 
that new and material evidence to reopen previously denied 
claims for service connection for right knee and left knee 
conditions had not been received; a March 1995 Board decision 
affirmed the October 1991 rating decision.

6.  Evidence associated with the claims file since the March 
1995 Board decision, when considered either alone or in 
connection with the other evidence of record assembled, is 
not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claims for service 
connection for right knee and a left knee disorders.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disorder 
are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

2.  The criteria for service connection for residuals of a 
head injury, to include a facial scar, are not met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

3.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).

4.  The Board's March 1995 decision declining to reopen the 
claims for service connection for right and left knee 
disorders is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2004).

5.  New and material evidence to reopen the claims for 
service connection for right knee and a left knee disorders 
has not been received.  38 U.S.C.A. §§ 7104(b), 5108 (West 
2002); 38 C.F.R. § 3.156 (as in effect prior to August 29, 
2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims for service connection for a back 
condition, for head injury residuals, to include a facial 
scar, and for PTSD, as well as the petitions to reopen the 
claims for service connection for a right knee and for a left 
knee condition, has been accomplished.  

The decision of the United States Court of Appeals for 
Veteran Claims (Court) in Pelegrini v. Principi, 18 Vet. App. 
844 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, assuming, arguendo, the 
applicability of Pelegrini to the matters decided herein, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement in connection with these claims 
constitutes harmless error, for the reasons specified below. 

In a letter dated in February 2004, the RO provided the 
veteran with the notice required by the VCAA.  That letter 
informed the veteran of the evidence needed to support his 
claims for service connection and explained what constitutes 
new and material evidence to reopen a previously denied 
claim.  As to who would obtain what evidence, the letter 
informed the veteran that VA would obtain all federal records 
and any other records, to include private physician reports, 
identified by the veteran as supportive of his claim.  The 
Board also points out that, in connection with claim for 
service connection for PTSD, in March 1999, the RO sent to 
the veteran a letter explaining what was needed to 
substantiate his claim for service connection for PTSD based 
on personal assault.  The letter substantially complies with 
the current regulatory requirements for establishing such a 
claim (as explained in more detail below).  

While neither letter explicitly requested that the veteran 
submit all pertinent evidence in his possession (as the Court 
in Pelegrini held that the VCAA requires), the Board finds, 
nonetheless, that these letters, along with various other 
documents generated by the RO in connection with the appeal 
put the veteran on notice that he should furnish information 
(to enable the RO to obtain evidence for the veteran) or 
evidence in support of his claims; the latter would logically 
include, by implication, any evidence that he actually had in 
his possession.  

Accordingly, the Board finds that the RO's March 1999 and 
February 2004 letters, along with the various rating actions, 
Statements of the Case (SOCs) and Supplemental Statements of 
the Case (SSOCs) letter meets the notice requirements of the 
VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C. § 5103(c)); 
38 C.F.R. § 3.159(b)(1) (2003); VAOPGCPREC 1-2004 (February 
24, 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As concerns the duty to assist, the Board notes that the RO 
has obtained records from the Social Security Administration 
(SSA), all of the veteran's VA treatment records, and 
arranged for appropriate medical examinations.  All records 
generated have been associated with the claim file.  The 
Board also notes that neither the veteran nor his 
representative have identified, and the record does not 
otherwise indicate, any existing, pertinent evidence that has 
not been obtained.  Thus, the Board finds that VA has 
complied with the duty to assist the veteran in connection 
with the claims currently under consideration.  See, e.g., 
38 C.F.R. § 3.159(c) (2004).

Because the initial adjudication of the veteran's claims now 
being decided occurred prior to the enactment of the VCAA, 
these claims have been developed throughout the appeal 
period, and the veteran was provided with VCAA notice via the 
RO's February 2004 letter, and given an opportunity to 
respond, the Board finds any deficiency as concerns the 
timing of the notice harmless.  See ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. 
§ 20.1102.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by Board consideration, at this juncture, 
of the claims decided herein.  

II.  Service Connection for a Back Condition and for 
Residuals of a Head Injury

A.  Factual background

The veteran filed his claims for service connection in 
December 1998.  The September 1999 rating decision denied the 
claims.

There are no entries in the service medical records (SMRs) 
for complaints or findings of, or treatment for, a back 
condition or a head injury.  The veteran's November 1986 
Report of Medical Examination for Separation reflects that 
the veteran wrote that he was not in good health.  He 
reported headaches, that blood drains from the back of his 
throat, and that his knees give out and are painful.  The 
report rated all areas normal except for the veteran's skin, 
for which a scar on his right forearm is noted.

September 1992 x-rays of the lumbar spine were interpreted as 
showing a normal lumbar spine.

A January 1994 private report by G.W.H., MD, reflects that he 
examined the veteran for purposes of determining eligibility 
for social security benefits.  Dr. H's report reflects no 
gross findings of pathology.  He noted that the veteran's 
Rheumatoid factor was negative.  

A January 1997 private report by J.K., MD, reflects that his 
examination of the veteran's lumbar spine revealed no 
abnormalities.

In the veteran's October 1999 notice of disagreement (NOD), 
he relates that his head injured in accident during a 
training exercise at Ft. Stewart, Georgia.  The veteran's 
states that, while operating an armored personnel carrier, 
the hatch fell on his head.  This incident also is when the 
veteran states he injured his back.  He claims that he was 
treated for his injuries at Ft. Stewart.

The May 1999 VA psychiatric examination report reflects that 
the veteran reported to the examiner that he was not 
hospitalized after the armored personnel carrier incident, 
and his superiors did not deem him to need medical treatment.

B.  Analysis

Service connection may be established for disability 
resulting from injury or disease incurred or aggravated in 
service.  38 U.S.C.A. § 1131 (West 2002).  When making a 
determination of service connection, VA must administer its 
regulations under a broad and liberal interpretation 
consistent with the facts in each case.  38 C.F.R. § 3.303(a) 
(2004).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  Present 
disability resulting from disease or injury in service is 
required to establish entitlement to service connection. 
Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997  

As regards the veteran's claims for service connection for a 
back condition and for residuals of a head injury, there are 
two vital factors which mitigate against a finding of service 
connection.  First, as set forth above, the veteran's SMRs 
entries reflect no report of injury to either his head or 
back as a result of a vehicular accident or any treatment for 
a head or back injury.  The only documented instance of 
trauma to the veteran's head or face, is his nose injury, for 
which service connection has already been granted.  

The second factor is the absence of a currently diagnosed 
disorder or condition.  In addition to the absence of 
findings or diagnoses in the SMRS, is the fact that even 
post-service examinations and x-rays of the veteran's back 
found no abnormalities.  There also is no medical evidence 
that the veteran suffers from any current head injury 
residuals, to include a facial scar.  Thus, there is no 
physical disability of the veteran's head or back upon which 
a grant of service connection may be predicated.  

The Board finds it significant to note that, as a layperson 
without the appropriate medical training or expertise, the 
veteran simply is not competent to provide a probative 
(persuasive) opinion on a medical matter, such as whether he, 
in fact, suffers from either of the currently claimed 
disabilities.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Moreover, where there is no 
objective evidence of a current disability, service 
connection for nonspecific pathology, to include complaints 
of pain, even if claimed to be related to an alleged 
disorder, is not warranted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999); Evans v. West, 12 Vet. App. 22, 
31-32 (1998).   

Under these circumstances, the veteran's claims for service 
connection for a back disability and for residuals of a head 
injury, to include a facial scar, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
in the absence of any medical evidence to support either of 
the veteran's claims, that t doctrine is not for application 
in the instant case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



III.  Service Connection for PTSD

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible evidence 
that the claimed in-service stressor actually occurred.  See 
38 C.F.R. 3.304(f) (2004).  The Board notes that in March 
2002, 38 C.F.R. § 3.304(f) was amended, effective March 7, 
2002, with respect to claims based on personal assault.  See 
67 Fed Reg. 10330-10332 (March 7, 2002); 38 C.F.R. § 
3.304(f)(3) (2004).

Initially, the Board notes that the record includes 
conflicting evidence as to whether the veteran actually 
suffers from PTSD.  

Evidence indicting that the veteran suffers from PTSD include 
the report of an April 1996 VA psychiatric examination which 
culminated in a diagnosis of PTSD associated with the 
veteran's reported in-service stressors (to include, in 
addition to those noted above, the witnessing of several 
accidents), and the report of a January 1997 assessment by a 
private psychologist reflecting diagnosis of chronic major 
depression and PTSD.  

However, the record also includes evidence that weighs 
against a diagnosis of PTSD.  The earliest psychiatric 
examination report of record is the report of an April 1987 
VA examination.  At that time, the psychiatrist diagnosed 
dysthymic disorder, rule out episodic alcohol abuse; and 
passive aggressive personality disorder.  Moreover, on the 
May 1999 examination requested by the RO to reconcile the 
various diagnoses of record, the examiner diagnosed on Axis 
I, a psychotic disorder not otherwise specified and 
polysubstance abuse, and, on Axis II.  

However, even assuming, without deciding, that the veteran 
has met the first criteria for establishing service 
connection for the condition-a diagnosis of PTSD rendered in 
accordance with the DSM-IV-the Board finds that in this 
case, the claim must nonetheless fail because another 
essential criterion-credible evidence that a claimed 
stressor actually occurred-has not been met.    

The veteran's primary claimed stressors appear to be: 1)  
that he was a victim of a sexual assault, in that the 
perpetrator of the trauma to his nose did so in an attempt to 
rape him; and 2) that during training in August 1985, he 
witnessed the death of a ranger (another soldier) while 
crossing a river.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 
1154(b);             38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case-by-case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of his alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Cohen, 10 Vet. App. at 146-47; 
Zarycki, 6 Vet. App. at 98.

In the instant case, the veteran does not allege, and the 
record does not indicate, that he participated in combat with 
the enemy.  As indicated above, the veteran had active 
service between September 1985 and January 1987, and he is 
not claiming that his alleged in-service stressful 
experiences are the result of any participation in combat.  
As the veteran's claimed stressors do not involve any 
participation in combat with the enemy, his lay statements, 
alone, are not sufficient to establish the occurrence of any 
in-service stressor; rather, corroborating evidence is needed 
to support the claim for service connection.  See 38 C.F.R. § 
3.304(f); Zarycki, 6 Vet. App. at 98. 

The Board notes one of the veteran's claimed in-service 
stressors involve personal assaults, and therefore fall 
within the category of situations in which it is not unusual 
for there to be an absence of service records documenting 
the events the veteran has alleged.  See, e.g., Patton v. 
West, 12 Vet. App. 272, 281 (1999).  Furthermore, as noted 
above, under Paragraph 5.14(d), Part III, of VA's 
Adjudication Procedure Manual, M21-1, it is noted that 
service records may not contain evidence of personal 
assault, and that alternative sources, including testimonial 
statements from confidants such as family members, 
roommates, fellow service members, or clergy, may provide 
credible evidence of an in-service stressor premised on 
personal assault.  See YR v. West, 11 Vet. App. 393, 399 
(1998).

Under section 3.304(f)(3), if a PTSD claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the claimed stressor.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).      

In this case, however, the veteran has not provided 
sufficient details regarding either of his claimed in-service 
stressful experiences, nor has he furnished or alluded to any 
information that would tend to verify his claimed in service 
stressful experiences.  

As regards the alleged sexual assault, the veteran has 
indicated that he reported the incident to superiors, but 
that this administrative discharge was executed without any 
action being taken on the report.  An October 1991 VA Form 
21-4176, Report of Accidental Injury, reflects that, in 
October 1986, the veteran reported that he was checking the 
barracks for cleanliness, when a Private John Curry 
inadvertently struck him in the nose.  He began to bleed 
profusely and went to the emergency room for treatment.  The 
veteran's SMRs document his injury and treatment, and the 
fact that he was discharged without corrective surgery due to 
a long waiting list.  While the veteran now claims that the 
injury was not inadvertent but a sexual assault, there is 
nothing in this report to suggest that such was the case.  
The veteran also has not forwarded, or alluded to the 
existence of any other records that would tend to support the 
claimed sexual assault.

Concerning the veteran's claim that he witnessed an 
accidental death during training in 1985, the Board notes 
that it may be possible to search unit histories and company 
reports to verify such a claim.  However, the details of the 
alleged death are not clear, and the veteran has not provided 
any information about that soldier (or any other soldier 
whose death he may have witnessed), despite being given 
numerous opportunities to provide additional information 
regarding his claimed stressors.  In fact, the vagueness of 
the veteran's assertions regarding his claimed in-service 
stressful experiences tend to undermine the credibility of 
such assertions.

Under these circumstances, the Board finds that the veteran 
has not alleged the occurrence of a verified or verifiable 
stressor to support a diagnosis of, and grant of service 
connection for, PTSD.  As such, the Board concludes that 
there is no credible evidence to establish that a claimed in-
service stressor occurred, and hence, the criteria for 
service connection for PTSD are not met, and the claim must 
be denied.  Under these circumstances, the benefit-of-the-
doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.



IV.  Petitions to Reopen

A.  Factual background

Historically, the veteran filed his initial claims for 
service connection for knee disabilities in February 1987.  
The April 1987 VA examination report reflects that the 
veteran complained of tenderness at the patellar when 
pressure is applied.  The orthopedic examination revealed the 
veteran to have full range of motion in both knees.  The 
diagnostic tests seemed to induce some pain, but no crepitus 
or clicking was felt.  The report reflects a notation of 
chondromalacia, both knees, by history.  The July 1987 rating 
decision denied service connection on the basis that 
chondromalacia was not shown or diagnosed on the April 1987 
examination.

The veteran applied to reopen his claims in August 1991.  In 
a letter dated in October 1991, the RO informed the veteran 
that his application was denied, in that he had not submitted 
new and material evidence to reopen his previously denied 
claims.  The veteran perfected an appeal of the issue.  
During his appeal, he argued that he did not receive the 
October 1991 letter.  The March 1995 Board decision affirmed 
the October 1991 decision.  The Board found that the 
veteran's "new" evidence consisted of documents from his 
SMRs which already had been considered on the issues and 
already were a matter of record.  There is no indication that 
the veteran appealed the Board's denial to the Court.  

The veteran again applied to reopen his claim in December 
1998.  In support of his application, the veteran again did 
no more than submit copies of his SMRs which already were of 
record.  The September 1999 rating decision found that new 
and material evidence to reopen claims for service connection 
for right knee and left knee conditions had not been 
received.

The veteran's testimony at the June 2000 RO hearing provided 
no new insight on his claimed right and left knee conditions.



B.  Analysis

As the veteran did not appeal the denial of the claims to the 
Court, and no other exception to finality applies, the 
Board's March 1995 decision is final as to the evidence then 
of record.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104(b); 38 
C.F.R. § 3.156(a);  Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).

As noted above, the veteran filed his application to reopen 
his previously denied claim in December 1998.  The regulation 
applicable to new and material evidence, 38 C.F.R. 
§ 3.156(a), was amended, effective August 29, 2001.  Thus, 
the former version of 3.156(a) is applicable to the veteran's 
claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) (as 
in effective prior to August 29, 2001); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

If it is determined that new and material evidence has been 
submitted, the claim must be reopened and considered on the 
merits.  See Evans, 9 Vet. App. at 283; Manio v. Derwinski, 1 
Vet. App. 140 (1991).

The Court has held that, in determining whether evidence is 
new and material, the credibility of the new evidence is, 
preliminarily, to be presumed.  Justus v. Principi, 3 Vet. 
App. 510 (1992).  Further, the question of what constitutes 
new and material evidence requires referral only to the most 
recent final disallowance of a claim-here the Board's March 
1995 decision.  See Evans v. Brown, 9 Vet. App. 273, 284 
(1996).  

This indicated above, the veteran's submissions in support of 
petitions to reopen his claims for service connection for 
right and left knee conditions are duplicative of documents 
already of record and which were considered in the original 
adjudication of his claim.  As this evidence is thus, 
cumulative, it is not "new," by definition.  The evidence 
also is not material, as it does not document a diagnosis of 
a knee disorder or contain evidence medically linking any 
currently diagnosed knee disorder with the veteran's active 
service.

Pertinent to the claims under consideration, the only other 
evidence added to the record since the March 1995 Board 
decision is the veteran's own assertions, to include 
assertions advanced during his RO hearing.  However, these 
assertions appear to be mere reiterations of assertions 
advanced in connection with the prior claims, which would 
make such assertions merely cumulative of evidence previously 
of record, and, hence, not "new," by definition.  The Board 
emphasizes, however, as indicated above, that as a layperson 
without the appropriate medical training and expertise, the 
veteran is simply not competent to provide a probative 
opinion on a medical matter.  See Bostain, 11 Vet. App. at 
127; Routen, 10 Vet. App. at 186.  Accordingly, where, as 
here, resolution of the issue on appeal turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).      

Under these circumstances, the Board must conclude that, as 
new and material evidence has not been received, the criteria 
for reopening the claim for service connection for right and 
left knee disorders has not been met, and the Board's March 
1995 denials of those claims remains final.  As the veteran 
has not fulfilled his threshold burden of submitting new and 
material evidence to reopen the finally disallowed claim, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Service connection for a back condition is denied.

Service connection for head injury residuals, to include a 
facial scar, is denied.

Service connection for PTSD is denied.  

As new and material evidence has not been received to reopen 
a previously denied claim for service connection for a right 
knee condition, the appeal as to that issue is denied.  

As new and material evidence has not been received to reopen 
a previously denied claim for service connection for a left 
knee condition, the appeal as to that issue is denied.  


REMAND

The September 1999 rating decision also found that new and 
material evidence has not been received to reopen a 
previously denied claim for entitlement to service connection 
for a bilateral foot condition.  The veteran's NOD with the 
September 1999 rating decision specifically avers that his VA 
treatment records will sustain his foot condition.  However, 
the November 1999 statement of the case (SOC) issued in 
response to the veteran's NOD did not include the issue of 
the veteran's claimed bilateral foot condition.  On these 
facts, the Board finds that the appellate process has 
commenced and the veteran is entitled to a SOC on the issue.  
See Pond v. West, 12 Vet. App. 341 (1999); Manlicon v. West, 
12 Vet. App. 238 (1999).  Consequently, this matter must be 
remanded to the RO for the issuance of a SOC.  Id.  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202.  

The Board also points out that, in support of his claim for 
service connection for fibromyalgia, the veteran now asserts 
that his constant pain, to include in his knees and other 
parts of his body, is the result of fibromyalgia.  The 
veteran's constant complaints of continuous pain have been 
variously diagnosed as myofacial pain syndrome or chronic 
pain disorder.  The veteran's VA treatment records reflect a 
February 1994 consultation sheet which notes the veteran as 
diagnosed with fibromyalgia, and the veteran's SSA records 
reflect that he was awarded disability benefits in part due 
to fibromyalgia, diffused.

The veteran testified during the June 2000 RO hearing that he 
was first diagnosed with fibromyalgia at a VA treatment 
facility in either 1992 or 1993.  He also related that he 
sought treatment shortly after his discharge from active 
service at Halifax Hospital, Daytona Beach, Florida.  See 
transcript, pp. 5, 8.  The Board notes that the record 
includes nothing in the claims file to document that any 
request for those records has been made.

The veteran's VA nurse therapist testified during his RO 
hearing.  She related that the veteran's diagnosis is chronic 
manic-depression, with fibromyalgia.  Further, while 
qualifying her opinion with the fact that she is not a 
physician, the veteran's therapist opined that the veteran's 
current symptoms are related to those he exhibited while in 
active military service.  See transcript, pp. 3-4.  The 
veteran has not undergone examination in connection with his 
claim for service connection for fibromyalgia.

Under these circumstances, the Board finds that the 
additional RO action on the claim for service connection for 
fibromyalgia is warranted.   Specifically, the RO should give 
the veteran another opportunity to present information and 
authorization concerning claimed treatment for fibromyalgia 
shortly after service; the RO should obtain any medical 
records for which the veteran provides sufficient information 
and, if necessary, authorization.  Then, the RO should 
arrange for the veteran to undergo appropriate VA examination 
to obtain an opinion as to the medical relationship, if any, 
between fibromyalgia and service.  The veteran is hereby 
advised that failure to report to any such scheduled 
examination, without good cause, may result in a  denial of 
the claim.  See 38 C.F.R. § 3.655 (2004).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report for any 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of all notice(s) of the date 
and time of the examination sent to him by the pertinent VA 
medical facility.

The actions identified herein are consistent with the duties 
to notify and assist imposed by VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim remaining on appeal.   

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should issue to the veteran a 
SOC with respect to the September 1999 
denial of petition to reopen the claim 
for service connection for a bilateral 
foot condition.  Along with the SOC, the 
RO must furnish to the veteran a VA Form 
9, and afford him the appropriate 
opportunity to submit a substantive 
appeal perfecting an appeal as to that 
issue.  The veteran and his 
representative are hereby reminded that 
to obtain appellate review of any matter 
not currently in appellate status, a 
timely appeal must be perfected.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for 
fibromyalgia that is not currently of 
record.  In particular, the RO should 
request that the veteran provide 
information concerning claimed treatment 
of fibromyalgia shortly after service, 
specifically to include from Halifax 
Hospital in Daytona Beach, Florida.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken. 

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or, 
an appropriate time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
an appropriate examination at a VA 
medical facility to obtain information as 
to nature and etiology of any current 
fibromyalgia.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All indicated studies and 
tests should be accomplished (with the 
results made available to the primary 
examiner prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  

The examiner should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any currently diagnosed 
fibromyalgia is medically related to the 
veteran's active military service.  In 
rendering such opinion, the examiner 
should specifically consider and comment 
upon the significance, if any, of any 
medical reports documenting or suggesting 
treatment for fibromyalgia shortly after 
the veteran's discharge from service, and 
the opinion of the veteran's nurse 
therapist.  

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of all notice(s) of the 
date and time of the examination sent to 
him by the pertinent VA medical facility.  
The claims file should clearly reflect  
whether any notice that was sent was 
returned as undeliverable.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken. 
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for fibromyalgia in 
light of all pertinent evidence and legal 
authority.  

8.  In the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for its determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 



Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


